Citation Nr: 0303328	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-14 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 RO decision that denied service 
connection for hypertension (including as secondary to a 
service-connected disability).  In October 2001, the Board 
remanded the case for a Travel Board hearing, and such 
hearing was held in April 2002.  The Board requested a 
medical opinion in December 2002, and such was received in 
January 2003.


FINDINGS OF FACT

Chronic essential hypertension began years after service and 
was not caused by any incident of service, and such 
hypertension was not caused or permanently worsened by 
service-connected headaches and peptic ulcer disease.


CONCLUSIONS OF LAW

Hypertension was not incurred in or aggravated by active 
service, and hypertension is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran is currently service-connected for headaches and 
peptic ulcer disease.

The veteran served on active duty from August 1981 to 
February 1983.  Service medical records do not show a 
diagnosis of hypertension.  Routine blood pressure readings 
in service included 120/70 (August 1981, at enlistment 
examination), 130/98 (December 1981), 132/86 (June 1982), 
134/72 (August 1972), and 142/80 (August 1982).  On a medical 
history form for a September 1982 examination performed in 
connection with a medical board proceeding, the veteran 
checked a space to indicate he did not know if he had high or 
low blood pressure; objective examination showed the 
cardiovascular system was normal, and blood pressure was 
116/76, which is also normal.  After a physical evaluation 
board proceeding, the veteran was medically discharged from 
service in February 1983, with severance pay, due to peptic 
ulcer disease.  

On VA examination in March 1984, blood pressure was noted as 
136/80; the cardiovascular system was found to be normal; and 
there were no complaints of hypertension.  On March 1987 VA 
examination, blood pressure was 126/70, and there were no 
complaints of hypertension.  On April 1989 VA examination, 
there were no references to hypertension.

A March 1995 medical record notes the veteran had blood 
pressure of 152/88, and a April 1995 record notes his blood 
pressure was 152/96; these records mention he was taking 
antihypertensive medication.  Medical records from 1995 to 
1998 show treatment for various conditions, including 
hypertension.  An August 1998 progress note remarked that the 
veteran was having headaches most likely secondary to 
hypertension and the summer heat.

The veteran filed a claim for service connection for 
hypertension in August 1998.

On VA examination from September 1998, the examining doctor 
noted the veteran's assertion that current hypertension was 
due to service-connected headaches.  The doctor stated that 
he was not aware of any etiological relationship between 
migraine and sustained hypertension.  

A VA doctor, Dr. Ehsan, wrote in December 1998 that the 
veteran was "predispositioned to hypertension" due to his 
military experiences, ulcers, and headaches.

Another VA doctor, Dr. Barukat, wrote in January 1999 that 
because of his service-incurred peptic ulcer disease and 
headaches, the veteran was predisposed to high blood pressure 
and that those conditions lead to development of high blood 
pressure.

According to a March 1999 letter from a private doctor, Dr. 
Charles A. Vermont, the veteran had stress related illnesses 
from his military experiences.  The doctor said the veteran 
suffered from migraine headaches, peptic ulcer disease, and 
hypertension.  

In April 1999, the veteran underwent a VA examination.  
Diagnoses were hypertension, probably essential; muscle 
contraction headaches; and peptic ulcer disease.  The 
examining VA doctor, Dr. Pyle, commented that he doubted the 
veteran's hypertension was related to his service-connected 
headaches.  In May 1999, Dr. Pyle also opined that there was 
no medical evidence that would suggest that the service-
connected duodenal peptic disease is related to current 
hypertension.  

A private doctor, Dr. Hasmukh M. Patel, wrote in August 2001 
that he had been treating the veteran since 1999 for various 
conditions.  He opined that tension migraine headaches, 
peptic ulcer disease, and hypertension secondary to headaches 
and peptic ulcer disease, were a direct result of active 
service; he believed that they were stress-related illnesses 
due to military experiences.

In March 2002, a VA doctor, Dr. Abraham, wrote that it was 
his opinion that the symptoms experienced during service were 
related to severe anxiety from tension/migraine headache and 
peptic ulcer disease, and this had led to his hypertension.

Dr. Vermont wrote in April 2002 that the veteran suffered 
from migraine headaches, peptic ulcer disease, and 
hypertension, and all of these can have a stress component.  
The doctor said that while hypertension was quite prevalent 
in the veteran's ethnic group, at his age, it did seem to 
have its origins when he was in the service in terms of 
dating the diagnosis.

A VA doctor, Dr. Ehsan, remarked in an April 2002 progress 
note that the December 1981 in-service blood pressure of 
130/98 was definitely high, as the veteran was only 22 years 
old at the time; also, he remarked that there were other 
readings suggesting elevated blood pressure for age over the 
next 12 months or so.  He concluded that it appeared that the 
veteran started showing early signs and evidence of 
hypertension in the 1980s while still on active military 
duty.  

The veteran testified at an April 2002 Travel Board hearing.  
He said that he was first diagnosed with hypertension 6 or 8 
months after service, but that those treatment records were 
no longer available.  

In December 2002, the Board requested a medical opinion on 
the veteran's claim from a specialist of the VA's Veterans 
Health Administration (VHA).  

According to the resulting January 2003 VHA opinion, a 
reviewing VA doctor noted that the veteran had migraine 
headaches as opposed to tension headaches, as well as some 
irritable bowel syndrome along with his peptic ulcer disease.  
The doctor noted the various blood pressure readings in 
service, as well as post-service blood pressures including 
normal blood pressure in 1987 and findings of hypertension in 
1995.  The doctor stated that the veteran appeared to have 
labile hypertension during service, noting that 2 of the in-
service readings were elevated.  The doctor indicated that 
sustained hypertension started "somewhere between" 1987 and 
1995.  The doctor commented that the veteran now has 
essential hypertension.  The doctor pointed out that in 
service the veteran had what appeared to be labile 
hypertension, and sustained hypertension did not occur until 
some years after service.  The doctor said it was not likely 
that his headaches or peptic ulcer disease had any effect on 
his unsustained hypertension, although these conditions could 
cause transient increase in his hypertension on an acute 
basis.

II.  Analysis

Through discussions in correspondence, the RO rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been adequately 
informed of the evidence necessary to substantiate his claim 
for service connection for hypertension.  He has been 
informed of his and the VA's respective responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained to the extent possible.  The veteran 
alleges that he was treated for hypertension within a year 
after service but that records from that period have been 
destroyed.  VA examinations with medical opinions have been 
provided.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran variously claims that his current hypertension 
was directly incurred in service, or that it is secondary to 
his service-connected headaches and peptic ulcer disease.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic 
diseases (e.g., hypertension) which are manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances of aggravation in which 
an established service-connected disorder results in an 
additional increment of disability of another condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension means persistently high arterial blood pressure.  
Various criteria for what is considered elevated blood 
pressure have been suggested, and according to some medical 
authorities the threshold is a systolic pressure of 140 and a 
diastolic pressure of 90.  Dorland's Illustrated Medical 
Dictionary 635 (26th ed. 1981).  See also 38 C.F.R. § 4.104, 
Diagnostic Code 7101, defining what is a compensable degree 
of hypertension for VA rating purposes.

The veteran served on active duty from August 1981 to 
February 1983.  Service medical records show only a couple of 
slightly elevated blood pressure readings, among a number of 
normal ones, and there was no diagnosis of hypertension.  
Hypertension is first documented in medical records in 1995, 
many years after service.

The Board notes the medical statements submitted by the 
veteran in support of his claim.  While these doctors have at 
times said that they reviewed the veteran's records, it 
appears that they reviewed selective records, rather than the 
entire claims folder.  Moreover, these doctors have not 
specifically provided the basis for their opinions that 
current hypertension is related to service or to the service-
connected headaches and peptic ulcer disease, other than to 
say that stress is a factor behind all three conditions and 
that there was stress while in the military. 

On the other hand, there are medical opinions noting that 
chronic hypertension began years after service and is not 
etiologically related to the service-connected headaches and 
peptic ulcer disease.  Most notable is the January 2003 VHA 
opinion which was based on a very specific and thorough 
review of the entire claims folder.  The January 2003 medical 
opinion explained that the veteran had a couple of isolated 
elevated blood pressure readings in service (i.e., labile 
hypertension), but that the chronic disorder of essential 
hypertension did not appear until sometime between 1987 (when 
a VA examination showed normal blood pressure) and 1995 (when 
hypertension is first documented).  The doctor also explained 
that the veteran's service-connected headaches and peptic 
ulcer disease, even if they might increase blood pressure in 
an acute and transitory fashion, had no lasting effect on 
sustained hypertension.  Given the fact that this medical 
opinion considered all the evidence, and contains a more 
detailed explanation, the Board gives it more weight than 
contrary medical opinions.  Wensch v. Principi, 15 Vet.App. 
362 (2001).

The Board notes the medical treatises and various statements 
by the veteran regarding the source of hypertension.  The 
medical articles contain generic information and do not 
provide specific information to demonstrate a causal 
relationship between the veteran's active service (or his 
service-connected disorders) and his current hypertension.  
The veteran, as a layman, is not competent to give a medical 
opinion on diagnosis or etiology of his current hypertension.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The weight of the credible evidence demonstrates that the 
veteran's current hypertension began many years after his 
service, was not caused by any incident of service, and was 
not caused or permanently worsened by his service-connected 
headaches and peptic ulcer disease.  Hypertension was not 
incurred in or aggravated by active service, and hypertension 
is not proximately due to or the result of a service-
connected disability.  The preponderance of the evidence is 
against the claim for direct or secondary service connection 
for hypertension.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

